DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
 
Status of Claims
1.           This action is in reply to Request for Continued Examination dated January 6, 2021.
2.           Claims 1-7, 9-10, 12-15, 17, 22 and 25-28 are currently pending and have been examined.
3.           Claims 8, 11, 16 were cancelled by preliminary amendment filed on July 1, 2019.
4.	Claims 1, 7, 10, 14 and 27 have been amended.
5.	Claims 8, 11, 16, 18-21 and 23-24 have been cancelled.
6.            This application is a continuation of Application 13/837,945 where the instant continuation applied was filed after the PTAB decision rendered on 07/30/2018, affirming the 101 and 103 rejections and the parent application was subsequently abandoned.

Notice of Pre-AIA  or AIA  Status
7.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.             Claims 1-7, 9-10, 12-15, 17, 22 and 25-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a method of disaggregating and converting market information data into a graphical representation comprising receiving market information, wherein the market information data has one or more orders, wherein each order of the one or more orders has an order 
	Independent Claim 10 recites a non-transitory computer readable medium claim for disaggregating market trading information that includes one or more resting orders, wherein disaggregating market trading information include identifying the one or more resting orders within the market trading information, based at least in part on an entry time for each order of the one or more identified resting orders, wherein each resting order of the one or more identified resting orders is at a respective price, wherein each resting order of the one or more identified resting orders has a respective quantity; converting for each price, the market trading information of each resting order into a graphical representation of each resting order of the one or more identified resting orders at that 
	Independent Claim 14 recites a device to receive market trading information, to disaggregate the market trading information, wherein disaggregating the market trading information includes identifying one or more resting orders within the market trading information based at least in part on one or more characteristics of the one or more resting orders, wherein the one or more characteristics 

Claims 10 and 14 further disclose updating the graphical representations and transmitting a request to execute a trade, selecting a first resting order, identifying a trading pattern of the multiple patterns by identifying one or more second resting orders with at least one same characteristic and a different price and emphasizing those one or more second resting orders with an indicator corresponding to an alert that another trader is attempting to corner a corresponding market.  
The claims disclose a fundamental economic practice; commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus are grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes.  The claimed invention discloses a method, computer readable medium and device claims describing receiving and analyzing market data, grouping orders, converting and then displaying the market data into a graphical representation and detecting movement of a graphical representation of a trading algorithm being placed on an order(s) and processing the trade using the trading algorithm at a quantity or particular price corresponding to the order or group of orders; detecting multiple patterns and in response to detecting the multiple patterns, visualizing the multiple patterns by emphasizing graphical representations that identify and differentiate respective patterns and triggering a user-configurable event that notifies a particular trader of a particular pattern and initiates an audible alert or message to a trader indicating the particular pattern (as in Claim 1).  Claims 10 and 14 additionally recite updating graphical representations and transmitting a request to execute a trade, selecting a first resting order, identifying a trading pattern by identifying one or more second resting orders and emphasizing those orders with an indicator corresponding to an alert that another trader is attempting to corner a corresponding market via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)
As recited above, the series of steps recited describing receiving and analyzing market data, grouping orders, converting and then displaying the market data into a graphical representation and detecting movement of a graphical representation of a trading algorithm being placed on an order(s) and processing the trade using the trading algorithm at a quantity or particular price corresponding to the order or group of orders; detecting multiple patterns and in response to detecting the multiple patterns, visualizing the multiple patterns by emphasizing graphical representations that identify and differentiate respective patterns and triggering a user-configurable event that notifies a particular trader of a particular pattern and initiates an audible alert or message to a trader indicating the particular pattern (as in Claim 1).  Claims 10 and 14 additionally recite updating graphical representations and transmitting a request to execute a trade, selecting a first resting order, identifying a trading pattern by identifying one or more second resting orders and emphasizing those orders with an indicator corresponding to an alert that another trader is attempting to corner a corresponding market. The claims disclose a fundamental economic practice; commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus are grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a network, a computer, one or more processors of the computer, an output device coupled to the computer, a graphical user interface, a trading algorithm, and a device.
Claim 10 recites a computer readable medium, at least one data processing device, a user interface, a trading algorithm and a device.
Claim 14 recites a user interface device, a communications component, a processor coupled to the receiving component and a display, a trading algorithm, a network, a user interface and a device. The claims are applying generic computer components to the recited abstract limitations.  The recited communications and receiving components appear to be software.  (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)
The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a network, a computer, one or more processors of the computer, an output device coupled to the computer, a graphical user interface, a trading algorithm, a device, a computer readable medium, at least one data processing device, a user interface device, a processor and a display which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 10 and 14 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data, creating output data, sorting information as well as setting or determining a price– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“The techniques introduced below can be implemented by programmable circuitry programmed or configured by software and/or firmware, or entirely by special-purpose circuitry, or in a combination of such forms.  Such special-purpose circuitry (if any) can be in the form of, for example, one or more application-specific integrated circuits (ASICs), programmable logic devices (PLDs), field-programmable gate arrays (FGPAs), etc.”  (See Applicant Specification paragraph 25)


“The software and/or hardware facilities can also be practiced in distributed computing environments where tasks or modules are performed by remote processing devices, which are linked through a communications network, such as a Local Area Network (LAN), Wide Area Network (WAN), or the Internet.  In a distributed computing environment, program modules or sub-routines may be located in both local and remote memory storage devices.  Those skilled in the relevant art will recognize that portions of the software and/or hardware facilities may reside on a server computer, while corresponding portions reside on a client computer (e.g., PC, mobile computer hybrid, tablet, visual aid, or smart phone).  Data structures and transmission of data particular to aspects of the software and/or hardware facilities are also encompassed within the scope of the software and/or hardware facilities.” (See Applicant Specification paragraph 27)

“Referring to Figure 1, the software and/or hardware facilities employs a computer 100, such as a personal computer, workstation, phone, tablet, hybrid, or visual aid having one or more processors 101 coupled to one or more user input devices 102 and data storage devices 104.  The computer 100 is also coupled to at least one output device such as display device 106 and one or more optional additional output devices 108 (e.g., printer, plotter, speakers, tactile, or olfactory output devices).  The computer 100 may be coupled to external computers, such as via an optional network connection 110, a wireless transceiver 112, or both.  For example, network hubs, switches, routers, or other hardware network components connected directly or indirectly to the network connection 110 and/or wireless transceiver 112 can coupled one or more computers 100.”  (See Applicant Specification paragraph 28)

“Figure 9 are example embodiments 900 of computing devices capable of implementing various features of the software and/or hardware facilities.  Figure 9 includes handheld device 902 (e.g., a smartphone, pager, PDA, or other messaging device) and mobile device 904 (e.g., a tablet, laptop, hybrid computer, pseudo 3D display, etc.)  Each device 902-904 has a corresponding display 906-908 that is configured to display features of the software and/or hardware facilities including features of Figures 3-8.  In some embodiments, the displays 906-908 are touch screens configured to receive user input (e.g., a tap, slide and gesture).  (See Applicant Specification paragraph 43)


Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 10 and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Dependent Claims 2-7, 9, 12-13, 15, 17, 22 and 25-28 further define the abstract idea that is presented in the respective independent Claims 1, 10 and 14 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    Dependent Claim 15 further defines the user interface device recited in Claim 14 as being a smart phone, a tablet, a computer, and/or a touch-enabled device, however is still reciting the user interface device at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, this additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent 
               Therefore, the dependent claims are also directed to an abstract idea.  
Thus, Claims 1-7, 9-10, 12-15, 17, 22 and 25-28 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation
9.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  see In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q)  All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 

Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)

Relevant Prior Art Not Currently Relied Upon
West (US PG. Pub. 2010/0318458) - West discloses his invention as to a system and method for displaying market related data. The market data contains information that characterizes the tradeable object's order book including, order related parameters, pricing, market depth and quantities available at certain price levels.  The exchanges can also provide market information such as total traded quantities at each price level, last traded price or quantity or order fill information.  Further, the interface can show aggregated buy and sell orders currently in the market in relation to prices displayed related to various bids and asks.  
Friesen et al. (US. PG. Pub. 2010/0235273) (“Friesen”) - Friesen discloses his invention as to a user interface for an electronic trading exchange which allows a remote trader to view in real time bid orders, offer orders and trades for an item. Friesen discloses, in one embodiment, that a graph is formed with a value axis and bid and offer icons for all outstanding bids and offers are displayed on the graph at locations corresponding to the values of the bids and offers. When an item is being “bid up”, i.e., the demand for the item is growing, all of the new bids are displayed to the remote trader. The trader can immediately see the increasing demand for the item as it occurs and enter a buy order while the value 
Shapiro et al. (US PG Pub. 2011/0161222) - Shapiro discloses his invention as to coordination of algorithms in an algorithmic trading engine. Shapiro discloses use of a graphical user interface along with an automated algorithm selection function to enable market participants to initiate automated, multi-algorithm trading strategies through a single drag and drop motion. A user has the ability to choose between algorithms when using the system to automate a trading strategy.  The user initiates the graphical control interface and the system displays the dashboard which includes a display of all available strategic, tactical and third-party algorithms where the user reviews the available algorithms by rolling over the icons which represent each algorithm.  The user proceeds and selects one of the available algorithms by dragging the symbol which the user wants to trade from the watch list and dropping it on the icon in the dashboard which represents the algorithm which the trader wants to use.  If it is determined that the user watch list is connected to the OMS, the system automatically initiates the algorithm when the user drags and drops the symbols onto the icon, pulling order parameters from the OMS.    The system then generates the market context for the symbol(s) being traded and displays the positions window containing information on the progress of the active algorithms, the user can review user specific information about each order generated by the algorithm and monitor the overall progress as well as determine if there is a market participation warning.  Shapiro also indicates that market response, including an increase in counter-party activity or a ratio of the aggregate third party order size triggered by the algorithms’ own aggregate order size can be flagged in colors to display market response. 
Co et al. (US PG Pub. 2015/0081505)(“Co”) – Co discloses methods for detecting potential abusive trading behavior in an electronic market which include a) querying a database in response to an alert signifying a possible trading irregularity, wherein the database is configured to sore data mined from one or a plurality of electronic social media platforms; b) determining whether the database contains evidence of a news event that explains the trading irregularity and if so, whether the news 

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered and are persuasive in part as further detailed below.

As to the 101 Rejections:
Applicant argue that the claims are not abstract.  Examiner disagrees.  These claims are properly classified as “certain methods of organizing human activity” as disclosing a fundamental economic practice; commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus are grouped as certain methods of organizing human activity which is an abstract idea.
Applicant argues that the detection and visualization of one or more patterns in the market data is representative of a practical application and addresses a computer-centric challenge of alerting users with time-sensitive information of user-configurable events.   Examiner disagrees.  The claim language recited has the triggered event being a user-configurable event that notifies a trader of a particular pattern via an audible alert or an electronic message.  The message or alert does not result in an action being taken, rather the notification is an output that the user has told the system to provide under certain circumstances.  A trader putting a flag to be notified of actions is not unconventional or confining an abstract idea to a practical application, rather this is a device carrying out an instruction to let a trader know another trader’s patterns.  The recited alert does not take an action, nor perform a step.  This is an output being sent to a trader’s device.  This is does not constitute subject matter patent eligible material.
This is not analogous to Example 21 as there are not further actions determined.
Further, the claims are not analogous to those seen in Core Wireless.  There is no improvement disclosed.  The claims do not appear to represent an improvement of the GUI as it appears that Applicant is arguing, rather it appears that the data being displayed is being analyzed.  This is not a persuasive argument.



	The steps recited are taking market information data and “disaggregating” the data, which is nothing more than separating the market information into its parts, then grouping orders based on characteristics of the orders.  The market information data of each order is converted to a graphical representation which is displayed on a first portion of a user interface.  A graphical representation of a trading algorithm is presented on another portion of the user interface.  When the graphical representation of the trading algorithm is moved to the graphical representation of the order(s), it causes the trade to be executed using the algorithm.   
	The claim is reciting steps that are collecting information, analyzing it and displaying certain results of the collection and analysis and then based on an interaction with user interface causing execution of an action (the trade).    
Examiner notes that Applicant’s specification indicates that graphical representations are configured to execute an algorithm for one or more orders based on one or more aspects of the disaggregated market data. “For example, an icon representing an algorithm to purchase “X” numbers of contracts can be moved (e.g., slide across the screen via a finger or stylus, voice controlled, or dragged-and-dropped via a mouse, etc.) on top of or near a portion of the disaggregated data.  The software and/or hardware facilities detects the proximity of the icon, for example, and can execute an order at the same price as the price represented by the disaggregated data.” (See Applicant Specification paragraph 21).  
There are no improvements to another technology or technical field, to the functioning of the computer itself, the claims are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The steps of separating data, matching data, grouping data, executing orders, detecting and visualizing data patterns and sending a user configured message when a pattern that a trader directed the system to recognize is seen when directed to do so are not steps that represent significantly more.  The claims are not subject matter patent eligible.



As to the 103 Rejections:
There is currently no prior art rejection being applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        January 15, 2021